Citation Nr: 1455132	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic lymphatic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1962 to December 1966 and Gulf War service from October 1990 to May 1991.  The Veteran also had numerous periods of active duty for training associated with service in the West Virginia Air National Guard and was discharged from the Air National Guard in January 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in October 2009.  The transcript of this hearing is of record.  The Veteran's claim was previously reopened in a January 2010 Board decision and remanded for additional development.

In March 2014, the case was again remanded for additional development.  After completion of the requested development, the case has been returned to the Board.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran did not serve in a unit that served in areas along the Demilitarized Zone (DMZ) in Korea where herbicides were used between April 1, 1968 and August 31, 1971.

3.  The Veteran's current CLL was not the result of a disease or injury in service, to include exposure to Agent Orange or other herbicides; and there is no evidence that such manifested to a compensable degree within one year following discharge from service.


CONCLUSION OF LAW

CLL was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In compliance with VA duty to notify, the RO provided numerous pre-adjudication VCAA notice letters from July 2006 to September 2009 regarding service connection for the Veteran's claim.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records, pertinent service personnel records, and all of the identified and available post-service VA treatment records and private medical records.  

In October 2009 the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

In the January 2010 remand the Board directed the RO to obtain the Veteran's missing service treatment records and schedule the Veteran for a VA examination to determine the onset of his CLL. 

The Board notes there is evidence that some of the Veteran's service treatment records pertaining to his service from December 1962 to December 1966 may have been lost.  The RO contacted the National Personnel Records Center (NPRC) and alternate sources of service records to request all service treatment records for the Veteran's service.  The NPRC and alternate sources responded that no additional records were located.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2014). 

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In regards to the request for an examination, the Veteran was afforded a VA examination in December 2010, and a report of the examination was associated with his claims file.  The examination is adequate because it addresses the medical evidence of record, the Veteran's assertions, and provides an explanation for all conclusions reached.  

In the March 2014 remand the RO was instructed to obtain records associated with the Veteran's claim for Social Security disability.  In April 2014, the RO sent an initial request to the Social Security Administration (SSA) for any pertinent records.  In a May 2014 response, SSA indicated that it was unable to send the requested medical records because the medical records had been destroyed and no longer existed; therefore, further efforts to obtain them would be futile.  In May 2014, the RO issued a formal unavailability memorandum regarding the SSA disability records and noted that the Veteran's SSA medical records were unavailable, and that all efforts to obtain the SSA records were exhausted and further attempts to obtain the records would be futile.  The RO sent a letter to the Veteran requesting that he send any SSA records that he had in his possession.  The Veteran submitted a duplicate copy of his SSA Disability Notice of Award letter which has been added to the claims file. 

Finally, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information form for private medical records from David Lee Cancer Oncology.  The RO has requested these records on May 5, 2014 and May 22, 2014.  David Lee Cancer Oncology has not responded to the request.  The RO sent a letter on May 5, 2014 to inform the Veteran that these records were requested on his behalf.  The letter also informed the Veteran that it is his responsibility to see that the VA receives the records.  The Veteran has not submitted these records.  As such, the Board finds that the RO fulfilled the duty to assist in this regard.  

The Board notes that "[t]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it . . . ." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In every other respect, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  For these reasons, the Board finds that the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3), (4).

Leukemia is presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods do not apply to ACDUTRA or IDT.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Board acknowledges that, in certain circumstances, VA extended the presumption of herbicide exposure to a Veteran who served in specified units in Korea during the period between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  

There is no presumption of herbicide exposure for Veterans who did not serve in Vietnam or for certain time periods in Korea.  There must be evidence of exposure to herbicides outside of Vietnam or for certain time periods in Korea in order for a Veteran to be entitled to presumptive service connection for any disease deemed associated with herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era or Korea is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600  -42608 (2002).  CLL is among the diseases that are deemed associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the salient issue is whether the Veteran was in fact exposed.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record shows a current diagnosis of CLL.  The Veteran was diagnosed with the disease in 2001.  Hence, the first requirement for service connection is shown.  See 38 C.F.R. § 3.303.  Nonetheless, the salient issue is whether he manifested the disease in active service, or if not, whether it is otherwise causally connected with his active service.

To the extent that the service treatment records referable to the Veteran's period of active duty are not available for review, service medical records do not show treatment for or a diagnosis of CLL while in service.  

During the October 2009 hearing, the Veteran testified that he served in Korea when he reported being exposed to the spraying of unknown chemicals.  The Veteran testified that he was exposed to herbicides for 10 months, from 1965 to 1966 while stationed in Korea.  The Veteran does not contend that he served in Vietnam.

The list of diseases associated with herbicides includes CLL.  38 C.F.R. § 3.309(e).  Accordingly, the Board must address the Veteran's assertions that he was exposed to an unknown chemical, including Agent Orange during service. 

The Board was not able to confirm the Veteran's alleged service in Korea.  However, accepting his contentions that he served in Korea from 1965 to 1966 as credible, the Veteran is still not eligible for presumptive service connection based on herbicide exposure.  As stated above, VA extended the presumption of herbicide exposure to a Veteran who served in specified units in Korea during the period between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  Here, the Veteran is not shown to have served in Korea during the identified period, therefore the applicable requirements are not met.  Thus, service connection for CLL on a presumptive basis due to herbicide exposure must be denied.  See 38 C.F.R. §§ 3.307, 3.309(e). 

The Board now must consider service connection for CLL on a direct basis.  The Veteran asserts that the onset of CLL dates back to his active duty in 1990 to 1991.  In support of his claim he submitted a note from his private medical examiner which states that CLL typically evolves over 10 to 15 years.  

The Veteran was afforded a VA examination in December 2010.  The examiner noted that the Veteran was diagnosed with CLL in October 2001.  He asserted that although CLL tends to be an indolent leukemia which can be present for several years before becoming clinically manifest, the 10 year period from the Veteran's discharge in May 1991 to the diagnosis of his CLL in October 2001 is far too long for the disease to have been present in service or manifest within the year following discharge.  He stated that the CLL also could not have been present during the Veteran's first tour of duty from 1962 to 1966.  Thus, the examiner opined that the Veteran's CLL did not have its onset during his period of active duty from October 1990 to May 1991 or during any other period of active duty shown, nor was it manifest to a compensable degree within one year of any active duty period.  He also stated it is less likely as not that the Veteran's CCL is etiologically related to exposure to hazardous chemicals during service, including chemicals contained in the oil fire smoke in Iraq or any other hazardous chemicals verified by official sources.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for CLL.

The Board acknowledges that according to the VA examination and private medical records the Veteran has been diagnosed with CLL since 2001.  However, the Board finds that the competent, credible, and probative evidence of record demonstrates that there is not a relationship between service and the currently diagnosed CLL.  See 38 C.F.R. § 3.303(a).

The Board notes there is only one medical opinion regarding the nexus between the Veteran's CLL and service, which is negative.  The December 2010 VA examiner reviewed the claims file, examined the Veteran, and reviewed the STRs and private medical records.  After reviewing the record, the VA examiner provided adequate rationale for his opinion that were was no nexus between the Veteran's CLL and the Veteran's active duty service.  

The Board recognizes that the private medical examiner made a note that endorsed the concept that the latency period for CLL is 10 to 15 years.  However, the private medical examiner did not expressly state an opinion regarding the Veteran's CLL onset.  

The Board finds there is no contrary medical evidence or medical opinion of record, and the December 2010 VA medical examiner's opinion was based on adequate facts and data supported by rationale.  Therefore, the Board affords the December 2010 VA medical opinion significant probative value. 

Although the Veteran has asserted that he began to experience physical signs and symptoms of an illness that he believes was CLL during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the CLL or the symptoms attributable thereto.  The etiology of the Veteran's CLL is a complex medical etiological question dealing with the origin and progression of the lymphatic system, and CLL is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his CLL and active service, including the asserted exposure to herbicides, because such diagnosis requires specific medical knowledge and training.  Moreover, the December 2010 VA medical examiner considered the Veteran's alleged in-service symptomatology and relevant medical history and concluded that there was a less than 50 percent probability that the Veteran's CLL began during or was otherwise attributable to service.  The Board affords the December 2010 VA medical opinion significantly more probative weight than the unsupported lay assertion of the Veteran. 

Therefore, the credible and probative evidence of record shows that the Veteran's CLL manifested years after service separation and is not causally or etiologically related to service, to include exposure to herbicides in Korea or during the Persian Gulf War.  A preponderance of the evidence weighs against the claim and service connection for CLL is not warranted on either a direct basis or on a presumptive basis as a chronic disease.


ORDER

Service connection for CLL is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


